Mr. Chief Justice Clarity delivered the opinion of the court: This is a suit brought against the State of Illinois where the claimant, a resident of Decatur, Illinois, alleges that she attended the Illinois State Fair at Springfield on September 16, 1924, and that she paid the usual admission fee for entrance to the grounds and buildings of said Fair. That on the morning of said day, while she was walking from the Fine Arts building into an adjoining hall known as Machinery Hall, she tripped and fell off of a step-off to the floor, thereby breaking the surgical neck of the right femur, commonly called the hip, and as a result of such accident the claimant alleges that she was permanently injured and compelled to lay out large sums for hospital expenses, bills, etc., and that she was exercising due care for her safety when the accident . occurred. It does not appear in the evidence any denial as to the happening of the accident, but there, is considerable difference as to whether or not the claimant was exercising proper caution at the time and whether or not there was proper and sufficient light to permit the claimant to view the hazards of the situation. -It does, however, appear to the court that at a place like the State Fair, which is described in the records and otherwise well known, that it would be incumbent upon any person on going ont of the building or going into another, that they would watch their step more particularly than if they were passing over the floor inside a building, and, as stated by defendant in their brief and argument, “that a step in the doorway leading from one building to another having a height of about four inches, is certainly not a dangerous agency in itself.” The court, in viewing the defendant’s exhibit “I,” purporting to be a photograph of ‘the door from the Fine Arts Building in the Machinery Hall, is of the impression that the situation at the door in question must be similar to other steps and entrances throughout the State Fair grounds over which hundreds of thousands of people must travel while the fair is in session, and while an .accident of this kind is regrettable, this court feels that to establish a precedent in making allowance in a claim of this kind that the bars would be let down to permit the entrance of a vast number of claims, against the State of Illinois that would mean a heavy burden upon the taxpayers. It is further the opinion of this court that there is a grave question whether or not' this court would have the power under the law to make allowance in a case of this kind even if the facts justified such an allowance' in a case between individuals or private corporations. However, it is the opinion of the court that, taking all the facts under consideration and after consideration of the brief and argument of both parties, an award should not be made in this case. Therefore it is considered by the court that claim be denied.